DETAILED ACTION
Status of Application, Amendments, And/Or Claims
Applicant is advised that the application is now being examined by Examiner Elizabeth C. Kemmerer, Art Unit 1646.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 29 March 2021 has been entered in full.  Claims 1-20 are under examination.

Withdrawn Objections And/Or Rejections
	The objection to the specification for containing hyperlinks, as set forth at p. 2 of the previous Office action (mailed 05 October 2020) is withdrawn in view of the amendment (received 29 March 2021).
The provisional rejection of claims 1, 6, and 15 on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16/134,422 as set forth at pp. 8-9 of the previous Office action (mailed 05 October 2020) is withdrawn in view of the amended claims in the instant and copending applications.
The provisional rejection of claims 2-5, 7, 8, and 14 on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16/134,422 in view of June 2007 as set forth at pp. 9-10 of the previous Office action (mailed 05 October 2020) is withdrawn in view of the amended claims in the instant and copending applications.
withdrawn in view of the amended claims in the instant and copending applications.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The rejection is maintained for the reasons discussed at pp. 3-7 of the previous Office action (mailed 05 October 2020) and for the reasons discussed below.
Applicant’s arguments (pp. 10-12, remarks received 29 March 2021) have been fully considered but are not found to be persuasive for the following reasons.
	Applicant argues that the rejection has been overcome in part due to the claim amendments, which now limit the claimed methods with regard to (1) the peptide being presented by the cancer cells (i.e., SEQ ID NO: 6) and (2) the cancers being treated (i.e., liver cancer, colon or rectal cancer, chronic lymphocytic leukemia, or ovarian cancer).  Applicant points to the rejection’s statement that the specification has merely identified peptides associated with various types of cancers but has not described any actual methods of treatment as claimed.  Applicant reviews portions of the specification, including SEQ ID NO: 6 in Table 5; pp. 5-6, 32, 74, 124, and 129 that state that such can be used to target cancer cells expressing the peptide using a T cell approach as claimed; and p. 143, Example 1, Tables 5A, 5B, 8, 11A as disclosing that SEQ ID NO: 6 is presented in liver cancer, colon or rectal cancer, chronic lymphocytic leukemia, and ovarian cancer.  Applicant stresses that SEQ ID NO: 6 strongly binds HLA-A*02 or HLA-A*24, and specific immunogenicity in wells and donors in Figure 11A.  Applicant reviews the specification’s teaching that SEQ ID NO: 6 is a T-cell epitope, and concludes that the existence of SEQ ID NO: 6-specific T cell lines in humans supports a potential therapeutic effect of treating a cancer patient with the method as claimed.
This has been fully considered but is not found to be persuasive.  While the claims have been narrowed to SEQ ID NO: 6 and five types of cancers, the issues raised in the previous Office action still apply to the amended claims.  Specifically, while the specification shows that SEQ ID NO: 6 is “overpresented” or overexpressed in colon and rectal cancer (Table 5A), chronic lymphocytic leukemia, and ovarian cancer (Table is not predictive of an effective therapeutic method as claimed.  See publications cited at pp. 5-6 of the previous Office action as evidence in support of this point (specifically, June 2007, Barberi et al. 2020, and Waldman et al. 2020).  With such evidence in support of the rejection, the unsupported assertions in the specification and Applicant’s arguments are insufficient to overcome the rejection.
Applicant argues that written description is about whether the skilled reader of the patent disclosure can recognize that what was claimed corresponds to what was described.  This has been fully considered but is not found to be persuasive.  While the examiner takes no issue with the legal concept, the instant rejection is based on lack of enablement, not lack of adequate written description.
Finally, Applicant argues that the skilled artisan would recognize the use of T cells activated by SEQ ID NO: 6/MHC complex or the use of SEQ ID NO: 6 for treating the cancers as claimed corresponds to the instant disclosure.  This has been fully considered but is not found to be persuasive in view of the evidence in the literature that a correlation between peptide overexpression and a cancer is not predictive of utilizing .

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
08 September 2021